Exhibit 10 (c)

TIM HORTONS INC.

EXECUTIVE ANNUAL PERFORMANCE PLAN

(as amended and restated effective January 1, 2008)

1. Purpose. The purpose of the Executive Annual Performance Plan (the “Plan”) is
to enhance the ability of Tim Hortons Inc. (the “Company”) and its subsidiaries
to attract, motivate, reward, and retain key employees, to strengthen their
commitment to the success of the Company and to align their interests with those
of the Company’s shareholders by providing additional compensation to designated
key employees of the Company based on the achievement of performance objectives.
To this end, the Plan provides a means of rewarding participants based on the
performance of the Company and/or its Operating Units.

2. Administration. The Plan shall be administered by the Committee and the CEO
as provided herein. The Committee shall have full authority to establish the
rules and regulations relating to the Plan, to interpret the Plan and those
rules and regulations, to determine the Performance Objectives of the Company
and/or Operating Units, to decide the facts in any case arising under the Plan
and to make all other determinations and to take all other actions necessary or
appropriate for the proper administration of the Plan, including the delegation
of such authority or power, where appropriate. The Committee’s administration of
the Plan, including all such rules and regulations, interpretations, selections,
determinations, approvals, decisions, delegations, amendments, terminations and
other actions, shall be final and binding on the Company, its stockholders and
the Participants and their beneficiaries. Subject to the authority and
discretion of the Committee, the CEO shall have the full authority to determine
the Participants in the Plan, the Award opportunities for such Participants, and
whether such Award opportunities shall be based on the Performance Objectives of
the Company or based on a combination of Performance Objectives of the Company
and one or more Operating Units.

3. Eligible Employees. Generally, all Employees are eligible to participate in
the Plan for any fiscal year. However, participation shall be limited to those
Employees selected by the CEO, subject to the authority and discretion of the
Committee, to participate in the Plan for each fiscal year in accordance with
Section 4.

4. Determination of Awards. For each fiscal year, the Committee shall establish
the Performance Objectives of the Company and/or Operating Units. Subject to the
authority and discretion of the Committee, the CEO shall determine (i) the
Employees who shall be Participants during each fiscal year, (ii) whether Awards
for each Participant shall be based solely upon the achievement of Performance
Objectives of the Company or on a combination of the achievement of Performance
Objectives for the Company and for one or more Operating Units, and (iii) the
Award opportunities for each Participant, including the extent to which Awards
will be payable for actual performance between each level of the Performance
Objectives. The CEO shall provide to the Committee, for consideration in
accordance with its delegated authority from the Board, a schedule that
indicates the Participants selected, their Award opportunities, and whether such
Awards will be based on the Performance Objectives of the Company or a
combination of the Company and one or more Operating Units. The Company shall
notify each Participant of the applicable Performance Objectives for such
Participant and his or her corresponding Award opportunities for each fiscal
year.



--------------------------------------------------------------------------------

5. Payment of Awards. As soon as practicable after the determination of the
Company’s and, if applicable, the Operating Units’ financial performance for a
fiscal year, but no later than the 15th day of the third month following the end
of such fiscal year, each Award to the extent earned shall be paid in a single
lump sum cash payment, less applicable withholding taxes. Notwithstanding the
foregoing, a Participant may elect to defer all or a portion of any Award that
will otherwise become payable in accordance with this Section, if permitted
pursuant to (and in accordance with) a deferred compensation plan adopted by, or
an agreement entered into with, the Company or any of its subsidiaries.

6. Discretionary Bonuses. In addition to any Awards payable under Section 4, the
CEO, after consultation with the Committee and subject to the authority and
discretion of the Committee, shall have the authority to make additional cash
incentive awards to any Employees selected by the CEO in amounts determined by
the CEO. Any such award shall be paid to the applicable employee no later than
the 15th day of the third month following the end of the fiscal year in which
the award is determined.

7. Termination of Employment. No Award for a fiscal year shall be payable to any
Participant unless he or she is employed by the Company or one of its
subsidiaries on the payment date for Awards payable in respect of the fiscal
year, unless the Participant’s employment was terminated because of his or her
(i) death, (ii) disability or (iii) retirement after attaining age 55 and the
completion of 10 years of continuous service with the Company and/or its
subsidiaries, in which event the Participant will be entitled to a pro-rata
portion (which shall be 100% if such termination occurs after the end of the
fiscal year and prior to the payment date) of the Award otherwise payable in
respect of that fiscal year, subject to the Committee’s discretion as set forth
in Section 2 hereof.

8. Change in Control. Notwithstanding any provision in the Plan to the contrary,
upon the occurrence of a Change in Control of the Company, the following
provisions shall apply:

(i) The minimum Award payable to each Participant under Section 5 in respect of
the fiscal year in which the Change in Control occurs shall be the greatest of:

(A) the Award or other annual bonus paid or payable to the Participant in
respect of the fiscal year prior to the year in which the Change in Control
occurs;

(B) the Award amount that would be payable to the Participant assuming that the
Company achieved the target level of the Performance Objectives for such fiscal
year; and

(C) the Award amount that would be payable to the Participant based on the
Company’s actual performance and achievement of applicable Performance
Objectives for such fiscal year through the date of the Change in Control.

 

-2-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained herein, in the event
that following the date of a Change in Control and prior to the payment date for
Awards payable in respect of the fiscal year in which the Change in Control
occurs a Participant’s employment is terminated by the Company and its
subsidiaries without Cause or by the Participant for Good Reason, such
Participant shall be entitled to receive the Award otherwise payable pursuant to
the terms of the Plan in respect of that fiscal year as if he or she had
remained in the employ of the Company through the payment date for Awards
payable in respect of such fiscal year.

(iii) If a Participant’s employment is terminated by the Company and its
subsidiaries without Cause prior to the date of a Change in Control but the
Participant reasonably demonstrates that the termination (A) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control or (B) otherwise arose in connection
with, or in anticipation of, a Change in Control which has been threatened or
proposed, such termination shall be deemed to have occurred after a Change in
Control for purposes of this Plan provided a Change in Control shall actually
have occurred.

9. Adjustments. The Committee may, at the time Performance Objectives are
determined for a fiscal year, or at any time prior to the final determination of
Awards in respect of such fiscal year, provide for the manner in which
performance will be measured against the Performance Objectives or may adjust
the Performance Objectives to reflect the impact of specified corporate
transactions (such as a stock split or stock dividend), special charges,
accounting or tax law changes and other extraordinary or nonrecurring events.

10. Designation of Beneficiary. In the event of a Participant’s death prior to
full payment of any Award hereunder, unless such Participant shall have
designated a beneficiary or beneficiaries in accordance with this Section 10,
payment of any Award due under the Plan shall be made to the beneficiary or
beneficiaries designated by the Participant under the Company’s basic life
insurance program, or if no beneficiary has been designated under the basic life
insurance program, the Participant’s designated beneficiary dies prior to
receiving any payment of an Award or if such designation shall for any reason be
illegal or ineffective, Awards payable under the Plan shall be paid to the
Participant’s estate. A beneficiary designation under this Plan, or revocation
of a prior beneficiary designation, will be effective only if it is made in
writing on a form provided by the Company, signed by the Participant and
received by the Benefits Department of the Company. If a beneficiary has been
designated under this Plan and such beneficiary dies prior to receiving any
payment of an Award or if such designation shall for any reason be illegal or
ineffective, Awards payable under the Plan shall be paid to the Participant’s
estate.

11. Amendment or Termination. The Board may amend or terminate the Plan at any
time in its discretion; provided, however, that no amendment or termination of
the Plan may affect any Award made under the Plan prior to that time; and
provided further, however, that the Plan may not be amended or terminated
through and including the fiscal year in which a Change in Control occurs (i) at
the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise in
connection with, or in anticipation of, a Change in Control which has been
threatened or proposed, in either case provided that a Change in Control shall
actually have occurred.

 

-3-



--------------------------------------------------------------------------------

12. Miscellaneous Provisions

(a) Neither the establishment of this Plan, nor any action taken hereunder,
shall be construed as giving any Employee or any Participant any right to be
retained in the employ of the Company or any of its subsidiaries.

(b) A Participant’s rights and interests under the Plan may not be assigned or
transferred, except as provided in Section 10, and any attempted assignment or
transfer shall be null and void and shall extinguish, in the Company’s sole
discretion, the Company’s obligation under the Plan to pay Awards with respect
to the Participant.

(c) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund, or to make any other segregation of assets, to
assure payment of Awards.

(d) The Company shall have the right to deduct from Awards paid any taxes or
other amounts required by law to be withheld.

(e) Nothing contained in the Plan shall limit or affect in any manner or degree
the normal and usual powers of management, exercised by the officers and the
Board or committees thereof, to change the duties or the character of employment
of any employee of the Company or any of its subsidiaries or to remove the
individual from the employment of the Company or any of its subsidiaries at any
time, all of which rights and powers are expressly reserved.

13. Definitions.

(a) “Award” shall mean the cash incentive award earned by a Participant under
the Plan for any fiscal year.

(b) “Base Salary” shall mean the Participant’s annual base salary actually paid
by the Company and/or any of its subsidiaries and received by the Participant
during the applicable fiscal year. Annual base salary does not include
(i) Awards under the Plan, (ii) long-term incentive awards, (iii) signing
bonuses or any similar bonuses, (iv) imputed income from such programs as
executive life insurance, or (v) nonrecurring earnings such as moving expenses,
and is based on salary earnings before reductions for such items as
contributions under Sections 125 or 401(k) of the Code or pursuant to any
nonqualified deferred compensation plan or agreement or any retirement savings
plans.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” shall mean the termination of a Participant’s employment by reason
of the Board’s good faith determination that the Participant (a) willfully and
continually failed to substantially perform his or her duties with the Company
(other than a failure resulting from the Participant’s incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Participant by the Board which specifically identifies the
manner

 

-4-



--------------------------------------------------------------------------------

in which the Board believes that the Participant has not substantially performed
his or her duties and such failure substantially to perform continues for at
least fourteen (14) days, or (b) has willfully engaged in conduct which
demonstrably and materially injurious to the Company, monetarily or otherwise,
or (c) has otherwise materially breached the terms of his or her employment
agreement with the Company, if applicable (each, an “Employment Agreement”)
(including, without limitation, a voluntary termination of the Participant’s
employment by the Participant during the term of such Employment Agreement). No
act, nor failure to act, on the Participant’s part, shall be considered
“willful” unless he or she has acted, or failed to act, with an absence of good
faith and without a reasonable belief that his or her action or failure to act
was in the best interest of the Company. Notwithstanding the foregoing, the
Participant’s employment shall not be deemed to have been terminated for Cause
unless and until (1) there shall have been delivered to the Participant a copy
of a written notice setting forth that the Participant was guilty of conduct set
forth above in clause (a), (b) or (c) of the first sentence of this definition
and specifying the particulars thereof in detail, and (2) the Participant shall
have been provided an opportunity to be heard by the Board (with the assistance
of Participant’s counsel).

(e) “CEO” shall mean the Chief Executive Officer of the Company.

(f) “Change in Control” shall mean the occurrence during the term of the Plan
of:

(i) An acquisition (other than directly from the Company) of any common stock or
other voting securities of the Company entitled to vote generally for the
election of directors (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the then outstanding
shares of the Company’s common stock or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred, Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof) maintained by (1) the Company or (2) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (for
purposes of this definition, a “Subsidiary”), (B) the Company or its
Subsidiaries, or (C) any Person in connection with a “Non-Control Transaction”
(as hereinafter defined);

(ii) The individuals who, as of the date the Board adopted the Plan, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least seventy percent (70%) of the members of the Board; provided, however, that
if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Proxy Contest; or

 

-5-



--------------------------------------------------------------------------------

(iii) The consummation of:

(A) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:

(1) the stockholders of the Company immediately before such Merger own directly
or indirectly immediately following such Merger at least seventy percent
(70%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such Merger (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such Merger;

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the Voting Securities of the Surviving Corporation; and

(3) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that immediately
prior to such Merger was maintained by the Company or any Subsidiary, or
(iv) any Person who, immediately prior to such Merger had Beneficial Ownership
of thirty percent (30%) or more of the then outstanding Voting Securities or
common stock of the Company, has Beneficial Ownership of thirty percent (30%) or
more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities or its common stock.

(B) A complete liquidation or dissolution of the Company; or

(C) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of common stock or Voting Securities
by the Company which, by reducing the number of shares of common stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of common stock or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional

 

-6-



--------------------------------------------------------------------------------

common stock or Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Committee” shall mean the Board or such other committee of the Board
appointed by the Board from time to time to administer the Plan and to perform
the functions set forth herein.

(i) “Employee” shall mean any employee of the Company or any of its
subsidiaries.

(j) “Good Reason” shall mean the occurrence after a Change in Control of any of
the following events or conditions without the Participant’s express written
consent:

(i) a change in the Participant’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Participant’s reasonable
judgment, does not represent a promotion from his or her status, title, position
or responsibilities as in effect immediately prior thereto; the assignment to
the Participant of any duties or responsibilities which, in the Participant’s
reasonable judgment, are inconsistent with such status, title, position or
responsibilities; or any removal of the Participant from or failure to reappoint
or reelect him or her to any of such positions, except in connection with the
termination of his or her employment for disability, for Cause, as a result of
his or her death or by the Participant other than for Good Reason;

(ii) a reduction by the Company in the Participant’s Base Salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time, or a failure to increase Participant’s Base Salary as of his or
her established annual salary review date in any calendar year by a percentage
at least as great as the annual increase in the Consumer Price Index for All
Items most recently published by Statistics Canada prior to such salary review
date;

(iii) the Company’s requiring the Participant to be based at any place outside a
50-kilometer radius from the Participant’s business office location immediately
prior to the Change in Control, except for reasonably required travel on Company
business which is not materially greater than such travel requirements prior to
the Change in Control;

(iv) the failure by the Company to continue to provide the Participant with
compensation and benefits substantially similar (in terms of benefit levels
and/or reward opportunities) to those provided for under the Participant’s
Employment Agreement, if applicable, and those provided to him or her under any
of the employee benefit plans in which the Participant becomes a participant, or
the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Participant of any
material fringe benefit enjoyed by him or her at the time of the Change in
Control;

 

-7-



--------------------------------------------------------------------------------

(v) any material breach by the Company of any provision of the Participant’s
Employment Agreement with the Company, if applicable; and

(vi) the failure of the Company to notify the Participant within the 30-day
period following any transfer of business and assets to any other person by
merger, consolidation, sale of assets or otherwise, that the Company has
obtained a satisfactory agreement from a successor or assign of the Company to
assume and agree to perform the Participant’s Employment Agreement with the
Company, if any.

(k) “Operating Unit”, for any fiscal year, shall mean a division, Company
subsidiary, group, product line or product line grouping for which an income
statement reflecting sales and operating income is produced.

(l) “Participant”, for any fiscal year, shall mean an Employee selected by the
CEO, subject to the authority and discretion of the Committee, to participate in
the Plan for such fiscal year.

(m) “Performance Objectives”, for any fiscal year, shall mean one or more
financial performance objectives of the Company and/or Operating Unit(s)
established by the Committee in accordance with Section 4, which may include
threshold Performance Objectives, target Performance Objectives and maximum
Award Performance Objectives. Performance Objectives may be expressed in terms
of earnings per share, earnings (which may be expressed as earnings before
specified items), return on assets, return on invested capital, revenue,
operating income, cash flow, total shareholder return or any combination
thereof. Performance Objectives may be expressed as a combination of Company
and/or Operating Unit(s) Performance Objectives and may be absolute or relative
(to prior performance or to the performance of one or more other entities or
external indices) and may be expressed in terms of a progression within a
specified range.

 

-8-